Citation Nr: 1019575	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  00-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1974 through 
September 1977, and active reserve service from November 1990 
through June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a current 
left shoulder disability is causally or etiologically related 
to his second period of active service.  


CONCLUSION OF LAW

A left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

The Veteran essentially contends that he injured his left 
shoulder during his second period of active service (November 
1990 to June 1991).  In this regard, it is noted that the 
Veteran's claim for a left shoulder injury has been denied by 
the RO on the basis that the shoulder condition pre-existed 
service and that it was not aggravated therein. See December 
1999 Rating Decision.  However, after through consideration 
of both the medical and lay evidence of record, and resolving 
any remaining reasonable doubt in the Veteran's favor, the 
Board finds that the left shoulder claim may be granted on a 
direct incurrence basis.   

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. 

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 3.309.  Also, while 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree. 38 C.F.R. § 3.307(c).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d).

Active service includes any period of active duty for 
training (ADT) during which the individual was disabled from 
a disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the Veteran was 
disabled from an injury incurred in the line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ADT 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves. 38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the National Guard. 38 
U.S.C.A. § 101(26), (27).

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied. See Gilbert, 1 Vet. App. at 
54. 

Factual Background 

The Veteran's service treatment records from his first period 
of active duty (from October 1974 through September 1977) 
contain no relevant complaints relating to the currently 
claimed left shoulder disability.  In this regard, the 
Veteran specifically contends that his left shoulder injury 
occurred during his second period of active duty, from 
November 1990 to June 1991.  

Prior to the Veteran's entry to his second period of active 
service, a September 19, 1990, emergency care and treatment 
report shows that he presented to the ER with complaints of 
left shoulder pain subsequent to a motor vehicle accident 
(MVA).  X-rays were negative for injury; there was decreased 
range of motion of the upper extremity, but no swelling, 
tenderness, or other obvious signs of injury were present.  
The impression was left rotator cuff injury.  The Veteran was 
given a sling and Motrin for pain and released from the 
hospital.  As will be discussed below, the character of the 
Veteran's service (i.e., ADT, IDT) at the time of the 
September 1990 MVA is unknown. 

The Veteran entered his second period of active duty in 
November 1990.  There is no enlistment examination of record.  
However, the service treatment records reflect that the 
Veteran complained of left shoulder pain in December 1990.  
He reported that he had been in pain for 2 weeks and that it 
felt like the left shoulder slipped "out of place."  There 
was limited range of motion and mild discomfort upon 
examination.  At that time, the Veteran noted that he had 
been in a motor vehicle accident 4 months prior and was told 
that he had sustained a rotator cuff injury.  The assessment 
was shoulder discomfort, with history of "rotator cuff 
injury."  

The Veteran's April 1991 redeployment/separation examination 
reflected normal musculoskeletal findings; however, on Report 
of Medical History of the same date, the Veteran reported 
complaints relating to the shoulder and endorsed having a 
painful or "trick" shoulder or elbow.  

Notably, the Report of Medical History was accompanied by an 
April 1991 statement from the Veteran in which he reported 
that the shoulder injury occurred "while loading trucks" 
while on active duty.  Apparently, he was hit by a package in 
the shoulder.  He reported further injury from operating 
forklifts and packing mail vans during active service.  

On May 31, 1991, the Veteran filed a claim for service 
connection for a left shoulder injury sustained "while 
handling mail packages."  

Upon VA orthopedic examination in August 1991, the Veteran 
reported that he had "left should pain since loading heavy 
mail bags...while on duty at Operation Desert Storm."  He 
stated that he had been treated for the left shoulder pain at 
the Homestead Air Force Base.  Physical examination revealed 
minimal tenderness, and pain with flexion at 80-85 degrees.  
The rest of the shoulder examination was negative; however, 
x-rays did reveal minimal changes of degeneration in the 
anterior lateral portion of the humeral head.  The clinical 
impression was possible rotator cuff disease, as suggested by 
both his history and the physical examination findings.  

A March 1992 VA treatment record shows that the Veteran 
reported having an "old injury" to his left shoulder; he 
stated that he was currently in pain and that he wanted 
Motrin for pain management.  He also related having a history 
of a rotator cuff injury approximately 1 1/2 years prior.  

An April 1992 VA treatment record reflects that the Veteran 
presented with complaints of left shoulder pain.  It was 
noted that he had a history of a rotator cuff injury during 
Desert Storm.  No recent trauma to the left shoulder was 
reported.  The assessment was history of left rotator cuff 
injury. 

In a September 1997 Persian Gulf War questionnaire, the 
Veteran again reported that he sustained a left shoulder 
injury while on active duty when he was hit by a projectile 
box/package.  

A February 1999 VA treatment note shows that the Veteran was 
treated for chronic arthralgia, particularly of the shoulders 
and hands.

An April 1999 VA Arthritis Clinic note shows subjective 
complaints of left shoulder tenderness.  The assessment was 
arthralgias, possible early rheumatoid arthritis.  

A June 2000 MRI reflects a clinical history of chronic left 
shoulder pain consistent with partial rotator cuff tear.  A 
contemporaneous MRI showed mild degenerative joint disease of 
the acromioclavicular (AC) joint, but no complete tear was 
identified.  

VA outpatient treatment records dated from July 2000 to July 
2003 show continued complaints and treatment for chronic left 
shoulder pain, tendonitis, and arthritis.  It appears that 
the Veteran underwent extensive physical therapy, with some 
improvement, during this period.  

A July 2000 VA treatment record reflects complaints of left 
shoulder pain dating back 15 years.  The assessment was left 
shoulder acromioclavicular arthritis.  

A May 2003 VA treatment record shows that the Veteran was 
unable to lift objects over his head and that he had 
decreased range of motion of the left shoulder.  The Veteran 
reported that he initially injured his shoulder in the 1980's 
and then re-injured while in Desert Storm.  Objective 
examination confirmed decreased range of motion, decreased 
shoulder stability and strength, and increased pain levels.  

An April 2003 VA treatment record shows complaints of left 
shoulder pain; the diagnosis was left shoulder 
osteoarthritis.  

A September 2003 VA treatment record notes chronic left 
shoulder pain and weakness; he was diagnosed with tendonitis. 

Upon VA examination in March 2004, the Veteran endorsed left 
shoulder pain.  The assessment was left shoulder impingement 
syndrome, with mild degenerative joint disease of the AC 
joint.  

An August 2004 letter from N. Hartkop, a VA nurse practioner 
(ARNP), indicated that the Veteran had been treated for many 
years at the VAMC for bilateral shoulder pain.  She stated 
that the Veteran had injured his shoulder in the 1980's and 
that he had further injury to his shoulder in Desert Storm.  
He presented with decreased range of motion, stability, and 
strength. 

VA outpatient treatment records dated in February 2005 
through May 2005 show continued complaints of shoulder pain.  

In June 2005, K. Byrd submitted a statement on behalf of 
Veteran, confirming that she had served with him in the Gulf 
War from 1990 to 1991 (in the 834th AG Postal Service), and 
that she witnessed him being transported to sick call on 
various occasions for an injury to his left shoulder.  See 
Letter from K. Byrd, dated June 28, 2005.  

In July 2005, W. Bradshaw submitted a statement on behalf of 
the Veteran, verifying that he served with the Veteran in 
Desert Storm/Desert Shield, and that he escorted him to the 
medical field hospital for treatment for of an injury to his 
shoulder.  He further stated that the Veteran was 
hospitalized overnight for observations and was released 2 to 
3 days later, and placed on light duty.  

In November 2009, D. Johnson, a fellow serviceman of the 
Veteran, submitted a statement confirming that he took the 
Veteran to the hospital for a shoulder injury during Desert 
Storm/Desert Shield.  

Upon VA examination in December 2009, the Veteran again 
reported that he had injured his left shoulder while in 
Desert Storm while lifting; he stated that he was 
hospitalized for a week and released.  The diagnostic 
impression was partial tear of the distal infraspinatus 
tendon, moderate AC arthorpathy and medical arch stenosis, 
and mild subcoracoid bursitis.  The examiner concluded that 
it was less likely than not that the Veteran's left shoulder 
injury had its onset during service, or that it was otherwise 
causally related to service since the evidence showed that 
the injury happened prior to active duty.  He also opined 
that the shoulder injury was not aggravated, but provided no 
rationale for his conclusion.  

Analysis 

Again, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for a left 
shoulder injury on a direct incurrence basis.  

In this case, the Veteran has offered a consistent and 
credible account of in-service injury to his left shoulder, 
followed by a well documented history of left shoulder pain 
and dysfunction in-service and for many years thereafter.  

Indeed, the Veteran's service treatment records show 
complaints of left shoulder pain/dislocation during active 
duty in December 1990; he again reported injury to the 
shoulder upon separation from active service in April 1991.  
Notably, in a hand-written statement of the same date, the 
Veteran indicated that his shoulder was injured when he was 
hit by a falling package; he also stated that the shoulder 
pain had been exacerbated by various in-service duties, 
including packing mail vans and operating a forklift.  See 
also Report of Medical History, April 1991.  

Here, the Board emphasizes that the Veteran is competent to 
describe such personal experiences and events in-service. 
Buchanan v. Nicholson, 453 F.3d 1331, 1337 (2006).  Moreover, 
as the Veteran's Form DD-214 reflects that his military 
occupational specialty (MOS) was that of postal clerk, the 
Board finds that the Veteran's account of injury to his 
shoulder is consistent with the places, types, and 
circumstances of his service.  

Thus, the Veteran is competent to report that he injured (and 
re-injured) his left shoulder on several occasions in-service 
when handling mail/packages, and operating a forklift.  
Buchanan, supra.  The Board also finds the Veteran's 
contentions regarding an in-service injury are credible, as 
the aforementioned in-service reports of injury and treatment 
support his assertions, as does his military specialty.  

In addition to the Veteran's contentions outlined above, the 
record contains numerous "buddy statements" in support of 
his claim for service-connection.  These statements consist 
of eye witness accounts of the Veteran's left shoulder 
complaints and subsequent treatment.  See Lay Statements from 
K. Byrd, W. Bradshaw, and D. Johnson.  Notably, lay testimony 
is competent establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  

Based on the foregoing, the Board finds that there is 
compelling lay and medical evidence with respect to the 
occurrence of an in-service left shoulder injury.  

It, too, is significant that there is a showing of painful 
motion in combination with arthritic changes, within the one-
year period immediately after service separation.  See VA 
Examination, August 1991.  While the August 1991 VA examiner 
did not expressly opine that the left shoulder condition was 
causally related to service, he stated that the clinical 
impression was possible rotator cuff disease, as suggested by 
both "his history and the physical examination findings." 
(Emphasis added).  Notably, the only "history" provided by 
the Veteran at that time was that he initially injured his 
left shoulder in-service while handling mail.  Thus, a link 
between the in-service injury and current left shoulder 
injury is, at the very least, implied by the August 1991 
examiner's statement.  

The Board acknowledges that the December 2009 VA examiner 
found that the left shoulder injury was not related to 
service; however, his opinion was inaccurately based upon the 
RO's characterization of the Veteran's injury - namely, that 
the injury pre-existed service.  In this regard, it is noted 
that VA has attempted to verify the Veteran's character of 
service (i.e., ADT, IDT) at the time of the motor vehicle 
accident in September 1990.  The Veteran's reserve unit, the 
NPRC, and the Department of the Army have all been contacted 
to confirm his ADT/IDT service dates; however, these 
inquiries have proven fruitless.  Thus, it is not clear that 
the September 1990 injury was a "pre-service" injury, as it 
may well have occurred during a period of ADT or IDT.  In any 
event, even if the Veteran was not in active service in 
September 1990, the overall evidence still fails to show that 
chronic disability pre-existed the Veteran's second tour of 
active duty beginning in November 1990.  Indeed, the Veteran 
essentially contends that he did not sustain chronic residual 
shoulder injury as a result of the September 1990 MVA.  
Rather, he contends that the only shoulder injury from which 
he has experienced continuous symptomatology occurred on 
active duty while handling mail and engaging in other 
service-related duties. The Board has no reason to doubt the 
veracity of the Veteran's statements in this case.  

For the foregoing reasons, the Board finds that the evidence 
outlined above places the Veteran's claim for service 
connection in at least relative equipoise.  Indeed, as there 
is evidence of a current left shoulder disability; competent 
and credible lay evidence of in-service occurrence of such 
injury; and competent evidence of a nexus between the current 
disability and service, service connection is warranted here 
for a left shoulder injury, currently characterized as 
partial tear of the distal infraspinatus tendon, moderate AC 
arthropathy and medical arch stenosis, and mild subcoracoid 
bursitis.  



ORDER

Entitlement to service connection for a left shoulder injury 
is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


